PER CURIAM:
h-i
El 3 de enero de 2000 emitimos una sentencia contra la Leda. Rosa Vargas Hernández para amonestarla por no ha-ber cumplido de manera cuidadosa y diligente con algunos de sus deberes notariales, y apercibiéndole de que en el futuro debía cumplir fielmente con los mandatos de la Ley Notarial de Puerto Rico.
Posteriormente, el 24 de agosto de 2000, la Directora de la Oficina de Inspección de Notarías nos rindió un informe sobre la obra notarial de la licenciada Vargas Hernández, en el cual nos detallaba varias deficiencias serias encontra-das en sus Protocolos al igual que unas deficiencias arancelarias. En vista del informe referido, el 22 de sep-tiembre de 2000 emitimos una resolución, en la cual le con-cedimos a la licenciada Vargas Hernández un término de treinta (30) días para subsanar las referidas deficiencias notariales y arancelarias señaladas por la Directora de la Oficina de Inspección de Notarías. Simultáneamente, den-*585tro del mismo término, le ordenamos a Vargas Hernández a mostrar causa por la cual no debíamos ejercer nuestra jurisdicción disciplinaria por las serías deficiencias encon-tradas en su obra notarial, aludidas antes. En la resolución referida apercibimos a la licenciada Vargas Hernández de que su incumplimiento con los términos de dicha resolu-ción conllevaría su suspensión inmediata del ejercicio de la abogacía. Dicha Resolución de 22 de septiembre de 2000 fue notificada personalmente a la licenciada Vargas Hernández.
Han transcurrido ya más de sesenta (60) días desde que se le notificó a la licenciada Vargas Hernández la Resolu-ción de 22 de septiembre de 2000. Ha vencido, pues, el término que se le concedió para subsanar las deficiencias y para mostrar causa ante nos. Sin embargo, la licenciada Vargas Hernández no ha subsanado las deficiencias nota-riales y arancelarias encontradas en su obra notarial. Tam-poco ha comparecido a mostrar causa ante nos, según le fue ordenado. Sencillamente, la licenciada Vargas Hernán-dez ha hecho caso omiso de nuestra resolución. No ha cum-plido con nuestros requerimientos. Ello, a pesar de que ya en una ocasión anterior, en lá cual le señalamos su falta de circunspección en el manejo de su obra notarial, la aperci-bimos de que en el futuro debía cumplir fielmente con los mandatos de la Ley Notarial de Puerto Rico.
HH
Reiteradamente hemos señalado que los abogados tie-nen la ineludible obligación de responder diligentemente a nuestras órdenes y requerimientos. Hemos hecho claro que la indiferencia del abogado al no atender nuestros requeri-mientos u órdenes acarrea la imposición de severas sancio-nes disciplinarias. In re Corujo Collazo, 149 D.P.R. 857 (2000); In re Ron Menéndez, 149 D.P.R. 105 (1999); In re López López, 149 D.P.R. 82 (1999).
*586En el caso de autos la licenciada Vargas Hernández ha hecho caso omiso de nuestra Resolución de 22 de septiem-bre de 2000. También ha hecho caso omiso del apercibi-miento que le hicimos en nuestra Sentencia de 3 de enero de 2000. Es evidente que la licenciada Vargas Hernández no tiene ninguna disposición de cumplir con nuestras órde-nes y requerimientos. Con tal proceder ha desafiado nues-tras advertencias previas.
Por todo lo antes expuesto, se suspende inmediata e in-definidamente a la Leda. Rosa Vargas Hernández del ejer-cicio de la profesión de abogado y hasta que otra cosa dis-ponga el Tribunal. Se le impone el deber de notificar a todos sus clientes de su presente inhabilidad de seguir represen-tándolos, les devuelva cualesquiera honorarios recibidos por trabajos no realizados e informe oportunamente de su suspensión a los distintos foros judiciales y administrativos del país. Además, deberá certificarnos en treinta (30) días del cumplimiento de estos deberes. Finalmente, el Alguacil de este Tribunal deberá incautarse de la obra y del sello notarial de la abogada suspendida, debiendo entregarla a la Directora de la Oficina de Inspección de Notarías para la correspondiente investigación e informe.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Corrada Del Río no intervino.